              Case 03-71276-KKS        Doc 96    Filed 04/30/20      Page 1 of 4




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


In re:

PINKY LEE MUNROE,                                     Case No.: 03-71276-KKS
                                                      Chapter 13

      Debtor.                          /

    ORDER DISAPPROVING APPLICATION FOR THE RECOVERY OF
                 UNCLAIMED FUNDS (Doc. 93)

      THIS CASE came on for consideration of the Application for the Re-

covery of Unclaimed Funds (the “Application,” Doc. 93) submitted by

Dilks & Knopik, LLC, as Applicant. The Application fails to fulfill the

requirements of 28 U.S.C. § 2042.1 It is

ORDERED:

      The Application for Payment of Unclaimed Funds (Doc. 93) is DIS-

APPROVED without prejudice for the following reason(s):

X     The Applicant used application forms not authorized by this Court.

The      correct    forms      can     be    found      on     the     Court’s     website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
             Case 03-71276-KKS   Doc 96   Filed 04/30/20   Page 2 of 4




    The Applicant is missing page ____ of the official forms.

    Proof of service is deficient upon the Office of the United States At-

torney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

        Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

        32502

    The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

    A copy of the individual Applicant’s photo identification was not pro-

vided or was illegible.

X   A copy of the officer of the Corporate Applicant’s photo identification

and proof of employment was not provided or was illegible.

    Notarized signatures of the Applicant were not provided.

    Applicant’s name, address and telephone number were not provided.

    No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided.

     The Applicant failed to select the box on pg. 1 of the Application in-

dicating how Applicant is entitled to the funds.


                                      2
Case 03-71276-KKS   Doc 96   Filed 04/30/20   Page 3 of 4
              Case 03-71276-KKS   Doc 96    Filed 04/30/20   Page 4 of 4




not show a connection between the original creditor and RSH Liquidating

Trust.]

       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on                 April 24, 2020                  .



                                           _________________________
                                           KAREN K. SPECIE
                                           Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Dilks & Knopik, LLC
35308 SE Center Street
Snoqualmie, WA 98065




                                       4
